Appeal by defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered August 25, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution established the requisite elements of robbery in the second degree and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9).
We further note that defendant received the sentence that he was promised, IV2 to 4 Vi years’ imprisonment to run consecutively with a sentence imposed in the Family Court, Kings County, which was appropriate under the circumstances of the case. Mangano, J. P., Rubin, Fiber and Kooper, JJ., concur.